Order affirmed. All concur, except Halpern, J., who dissents and
votes to reverse the order appealed from and to remit the ease to the Special Term for a hearing, in the following memorandum: The order denying relief is an appealable one (People v. Waterman, 11 A D 2d 622). The defendant maintains that section 1943 of the Penal Law was not complied with by the court at the time of sentence. The Assistant District Attorney asserts in his affidavit that the record shows that the statute was fully complied with but the stenographer’s minutes do not support this; on the contrary, if the minutes are complete, they tend to support the defendant’s contention. Whether the minutes are complete and whether the statute was in fact complied with should be inquired into upon a hearing. Whether the defendant is chargeable with having knowingly waived compliance with the statute is also a question to be determined as a question of fact after a hearing, not as a question of law. (Appeal from *722order of Erie Special Term denying defendant’s application for resentenee.) Present — Williams, P. J., Bastow, Goldman, Halpem and Henry, JJ.